 514DECISIONSOF NATIONALLABOR RELATIONS BOARDAllied/Egry Business Systems Inc.andLocal 13-L,Lithographers and Photoengravers InternationalUnion,AFL-CIO,Petitioner.Case 5-RC-6056January 30,1968DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconducted on August 24 and 25, 1967, under thedirection and supervision of the Regional Directorfor Region 5 among the employees in the stipulatedunit.At the conclusion of the balloting, the partieswere furnished with a tally of ballots which showedthat, of approximately 50 eligible voters, 49 castvalid ballots, of which 22 were for, and 27 wereagainst, the Petitioner. There were no challengedballots.Thereafter, the Petitioner filed timely objectionsto conduct affecting the results of the election. Inaccordance with National Labor Relations BoardRules and Regulations, the Acting Rgional Directorconducted an investigation of the objections and, onNovember 1, 19617, issued the attached Report onObjections with attachments thereto, in which herecommended that the Petitioner's objections beoverruled and that the election results be certified.Thereafter, Petitioner filed exceptions to the ActingRegional Director's report, and the Employer fileda brief opposing these exceptions and supportingthe report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of ethe employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All 'production and maintenance employeesemployed at the Employer's Petersburg, WestVirginia, plant, excluding office clerical em-ployees, guards, professional employees, andsupervisors as defined in the Act.5.The Board has considered the Petitioner's ob-jections, the Acting Regional Director's Report onObjections, Petitioner's exceptions to that report,and the Employer's brief in support of the reportand hereby adopts the Acting Regional Director'sfindings and recommendations.As the Acting Regional Director pointed out inhis report, the campaign here was a vigorous one,and involved the use of especially partisan languagein the campaign literature of both parties. We findourselves in agreement with him, and in disagree-ment with our dissenting colleague, as to the in-terpretation of that literature.Our dissenting colleague points to certain state-mentsmade by the Employer with regard tounionismand strikes, and concludes that the Em-ployer meant to and did convey the impression thatthe choice of the Union would lead inevitably tostrikes and perhaps even the loss of benefits and/orjobs. Realizing full well that in all cases such as thisone, where one must attempt to fathom the meaningof another's words andassessthe impress of suchwords on employees, reasonable men may differ,we differ with ourcolleague.The Employer did not say that the Union muststrike to gain -reasonable demands, but only said ithad no intention of yielding to pressure by theUnion, such as strikes, where the object of suchpressure was unreasonable. The Employer did notsay it would not bargain; indeed it stated that it"would be required by law to ... negotiate in goodfaith" and that "both the Union and the Companyhave the absolute right to stand firm on their respec-tive positions." The Union explained at length whatwas required by "good faith." The Employer statedthat the New Rochelle plant closed as a result of un-reasonable demands. The Union did not offer anyrebuttal.The, Employer charged the Union withhaving engaged in 58 strikes over a period of 3years. The Union did not deny this, but offered inrebuttal that it had negotiated "hundreds" of con-tractswithout any strikes during the same period.Nowhere did the Employer state or imply thatunionism would necessitiate loss of benefits; itsevaluation of the cost of dues, fees, and assess-ments cannot be equated to threats. We cannotagree that an employer's expressed views on thepossible economic disadvantages flowing fromstrikes is irrelevant to a reasoned choice. We alsodo not agree that the Employer injected any ele-ment of fear into its campaign here.It is our opinion that the campaign here waged bythe Employer and the Union was within the boun-daries of permissible propaganda. Whether certainstatements made by the Employer, if taken out ofcontext, and especially if-assumed not to have beenanswered by the Union, would have been enough towarrant setting aside the election is unnecessary to169 NLRB No. 60 ALLIED/EGRY BUSINESS SYSTEMS INC.515decide. The Union nowhere showed that any of theEmployer's statements were untrue, grossly exag-gerated,materiallymisrepresentative, or indeedanything but permissible puffing and expressive ofpartisan opinion. The Union had time to answer andanswered in an equally vigorous, exaggerated, andpartisan manner. This is the give and take of cam-paigning.We are of the opinion that the reasonedchoice of the employees was not unlawfully inter-fered with by the Employer, and we shall overrulethe Petitioner's objections.As we have overruled the objections, and as thePetitioner has failed to secure a majority of all thevalid votes cast, we shall certify the results of theelection.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots has not been cast for Local13-L, Lithog-raphers and Photoengravers International Union,AFL-CIO,and that said organization is not the ex-clusive representative of all the employees in theunit herein involved,within the meaning of Section9(a)of the NationalLaborRelationsAct, asamended.MEMBER BROWN, dissenting:I am unable to join my colleagues' conclusionthat the Employer's preelection letters contained noimpermissive threats. I find that a dominant themeof those letters was the futility of selecting unionrepresentation and the harmful consequence flow-ing from this selection. In its first letter, July 19,1967, the Employer injected the "serious con-sequences of strikes ... and the strike record of thisLithographersUnion." The letter further statedthat.your Company stands very stronglyagainst bringing this Union into our plant. We feelthat it would be a great mistake at this time, that itcould not benefit you or the Company and that itcould quite possibly cause serious problems andharm to all of us." In its July 28 letter the Employeragain underscored the futility of choosing unionrepresentation. It affirmed the Employer's "ab-solute right" to stand firm in negotiations and as-serted that while "the Union can promise you the`pot of gold at the end of the rainbow' ... it cannotguarantee you one single thing." The letter thendeclared:Promises of paid professional Union or-ganizers do not buy the groceries and clothingfor your families or pay the loans on yourhomes. Only the wages you earn from Al-lied/Egry do those things.And if this Lithog-raphers International Union were to win theelection there would still be only one way thatit could try to force us to agree to any of its de-mands we thought unreasonable, or which weotherwise couldn't see our way clear to agreeto - that would be by pulling you out on strike.I can assure you that Allied/Egry has no inten-tionof yielding to any such pressure asthat-ever.The letter next attributed the 1963 closing of theEmployer's New Rochelle plant to another union'sstrike for "unreasonable demands" and "irresponsi-ble goals." Petitioner was then charged with havingengaged in 58 strikes over the last 3 years. Afterlisting the possibility of permanent replacement anddenial of unemployment benefits during a strike, theletter concluded with:Why gamble with your money and the securityand future of yourself, your loved ones, andyour Company by bringing this new militantInternational Union into our plant and creatinga situation that could lead to strikes andlockouts. Such a gamble seems a bad one to meat a time when you and our Petersburg opera-tion stand on the threshold of what I considera very bright future with our most experiencedand able Plant Manager at the helm, and ourlong awaited plant expansion about to com-mence.In its August 4, 1967, letter, the Employer claimedthe employees enjoyed "steady work and betterwages and working conditions than anyone inPetersburg" since the plant opened; and counteredthat with the question, "what would the story havebeen if you had been out on strike for severalmonths during this time?" And finally on August11, 1967, the Employer pointed to strike violenceand loss of jobs during a sympathy strike par-ticipated in by a Lithographers local.Of course Employers do not lose their rights offree speech during organizational campaigns. Butsuch right does not give them license to intimidatetheir employees as to deprive the latter of the rightunder this Act freely to select or reject a bargainingrepresentative in a Board election. Threats are nomore permissible because couched in terms of pre-dictions, analysis of other parties' intentions, or ex-pressions of opinions. In cases like the present one,the Board must thus determine whether "the sumtotal of the Employer's separate communications toitsemployees constituted a clear message that itwas futile for them to select the Petitioner as theirbargaining representative ... and that selection ofPetitioner could only bring strikes, violence, andloss of jobs"(General Industries Electronics Com-pany,146 NLRB 1139, 1141). And we accordinglyset aside the election inGeneral Industriesupon anassessment that "the impact of a series of state-ments ... [was] well calculated to impress uponemployees that the selection of Petitioner as theirbargaining representative could only change theirconditions of employment for worse."(Id.)The Employer's heavy emphasis on the inabilityof the Union to achieve any advances save through350-212 0-70-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikes, and on the economic losses flowing fromstrikes, clearlygoesbeyond providing informationrelevant toa reasonedchoice. Rather it injected theextraneouselementof intimidating fear-fear ofstrikes, fear of job loss, fear of violence, and fear ofunnamed"harm." The fact that the Union chose totry to counteract this atmosphere of fear cannotallay the impact of the Employer's statements,weighted as they are by its superior economicpower. As the Board did inGeneral Industries,supra,Iwould set the election aside and direct anew one.REPORT ON OBJECTIONSPursuant to a stipulation for certification upon consentelection, approved on July 31, 1967, a secret-ballot elec-tion was conducted under the supervision of the RegionalDirector on August 24 and 25, 1967, with the followingresults:Approximate number ofeligible voters50Void ballots0Votes cast for Petitioner22Votes cast against participatinglabor organization27Valid votes counted49Challenged ballots0Valid votes counted pluschallenged ballots49There are no challenged ballots.Timely objections to conduct affecting the results ofthe election were filed by the Petitioner on September 1,1967.2THE OBJECTIONSOBJECTION 22.TheEmployer by letters directed to the em-ployees "conveyed to the employees threats ofwithdrawal of existing benefits,threats of other ad-verse changes in conduct of work and threats of ter-mination of employment through closing or removalof the plant by the Employer as a consequence of col-lective bargaining if Petitioner won the election."OBJECTION 44.The Employer by letters directed to the em-ployees "conveyed to the employees threats to makecollective bargaining useless,tomake no conces-sions in collective bargaining and otherwise to frus-trate the collective bargaining process if the Peti-tioner won the election."Petitioner's Objections 2 and 4 as set forth above willbe considered together inasmuch as the substance of theallegationscontained therein relate to thesame issues.The Petitioner contends that the Employer in para-graph two of its July 19, 1967, letter (Appendix 1) com-mences its campaign of coercion when it states its inten-tion to discuss the serious consequences of strikes. Fol-lowing that is a statement that a union can impose wageand workassignmentrestrictions on employees and em-ployers. The Petitioner considers these assertions espe-cially intimidating in light of the Employer's statementsin paragraph four of its July 28, 1967, letter (Appendix 3)that an employer has an absolute right "to stand firm" andnot give in to union demands. The Petitioner argues thatthe Employer's remarks are only one indication of its ef-forts to derogate the collective-bargaining process and toadvise employees that only unfavorable consequencesflow from collective bargaining. The July 28, 1967, letter(Appendix 3) also discusses the possibility of a strike andthe Employer's insistence that it would not give in tostrike pressure. In addition, the Employer mentions theclosing of its New Rochelle, New York, plant during astrike, the redistribution of the plant's work to other em-ployer plants, and its legal right to replace economicstrikers. The Petitioner's contention is that the Employerhas advised its employees that it would not bargain ingood faith and that strikes and eventual plant closurewould be the result of the Petitioner'swinningthe elec-tion.The Employer contends that it discussed with its em-ployees, through its letters containing abstract illustra-tions or truthful recitations of past experiences, the possi-ble hazards of union representation. It argues that itclearly recognizes its duty to bargain in good faith in para-graph four of its July 28, 1967, letter (Appendix 3), andthat the specific example of a past strike in paragraph sixof the same letter shows the strike to be the result of un-reasonable union demands. The Employer further assertsthat the Petitioner had the opportunity to, and did,respond, as it saw fit, to the Employer's letter. The Em-ployer states that its letters are well within the bounds ofpermissable campaign propaganda and that the Petitioneris taking certain statements out of context.The Acting Regional Director has considered not onlythe portions of the letters relied on by the Petitioner andthe Employer but also Appendixes 1 through 9, attachedhereto in their entirety. The discussion of strikes and theirconsequences by an employer in its campaign literatureis not invalidas longas it is presented in a noncoercivemanner.Trent Tube Company,147 NLRB 538. Pointingout the strike record of a union is fair comment as long asthiswould not lead employees to believe that selectingthe union would be an act of futility or that good-faith bar-gaining could never result from the selection of the union.Shure Brothers Incorporated,147 NLRB 43. In the finalanalysis a distinction must be made between literaturethat depicts strikes as theinevitableresult of unionrepresentation and statements that merely point out theIThe unit is: "All production and maintenanceemployees employed atthe Employer's Peterburg,West Virginia,plant,excluding office clericalemployees,guards, professional employees,and supervisors as defined inthe Act."2The petition was filed on June23, 1967. The ActingRegionalDirector will consider on its merits only that alleged interference whichoccurred during the critical period which begins on and includes the dateof the filing of the petition and extends through the election.GoodyearTire and Rubber Company,138 NLRB 453. ALLIED/EGRY BUSINESSSYSTEMS INC.517possibility of economic loss to employees if they selectthe union.FormexCompany,160 NLRB 835.Admittedly, in the Employer's July 28, 1967, letter(Appendix 3), the possibility and consequences of a strikeare set forth. Also, there is mention of the strike record ofPetitioner's International and a recent plant closure dueto a strike. There is also mention of strikes in the Em-ployer's August 11, 1967, letter (Appendix 6). However,these letters do not reasonably convey the impressionthat a strike is inevitable if the Petitioner were selected.The Employer's letters stressed, as one of the topicsdiscussed, that a possibility of a strike exists when theparties fail to reach agreement during negotiations.The campaign conducted by the Employer wasvigorous and involved the use of partisan literature (Ap-pendixes 6, 7, and 8) sent to its employees. However, itdid not overstep the bounds of fair comment and deprivethe employees of a free choice. The Petitioner had the op-portunity to respond and did so in partisan letters sent toemployees on July 26 and August 11 and 18, 1967 (Ap-pendixes 2, 5, and 9).The Acting Regional Director is of the opinion thatEmployer's letters, considered as a whole and viewed inthe context of the whole campaign, do not support a find-ing that the Employer threatened the employees with ad-verse consequences in the event of the selection of thePetitionerastheirbargainingrepresentative.Ac-cordingly, he recommends that Objections 2 and 4 beoverruled.25, 1967. Thus, there was ample time for Petitioner torespond to the Employer's letters. The Petitioner, in fact,did reply in its August 11, 1967, letter (Appendix 5) tothe Employer's charges that its only objective was to ob-tainmoney from the employees. In the same letter thePetitioner, in reference to alleged misrepresentations bythe Employer, stated:The Company is desperate. It knows that the em-ployees who will vote in the election to be held by theNational Labor Relations Board will vote for theUnion. The Company, knowing this, feels it hasnothing to lose by making rash statements anddownright lies.The Employer's statements accusing the Petitioner ofimproper motivation in its attempt to organize the em-ployees might not have been accurate nor above reproach.but could have been, and in some cases were, answered.Under the circumstances, these statements wereprivileged as free speech and legitimate argument.Accordingly, the Acting Regional Director recom-mends that Objection 1 be overruled.OBJECTION 33.The Employer by letters to the employees"conveyed to the employees promises of favorableconditions of work if the Petitioner was defeated inthe election."OBJECTION I1.The Employer by letter to the employees"vilified and slandered the Petitioner, and conveyedfalse and misleading innuendoes and implicationsconcerning the financial practices of the Petitionerand its representatives."The Petitioner contends that the Employer engaged inimproper conduct when in paragraph four of its July 19,1967, letter (Appendix 1) it suggested possible unionretaliation against employees and by the Employer's as-sertions in its July 28 and August 4, 1967, letter (Appen-dixes 3 and 4) that the Petitioner was out to get its handson the employees' money. Also, the Petitioner assertsthat the Employer in paragraph two of its July 28, 1967,letter (Appendix 3) conveys a distorted picture of theBoard's determination of the proper voting unit.The Employer contends that the Board has refused toset aside elections on the basis of alleged innuendos andmisrepresentations similar to the type in point here, espe-cially in the context of the partisan electioneering by bothparties.Also, the Petitioner had an opportunity and didreply to the alleged misrepresentations.The Board has held that it will only set aside an electionon the basis of misrepresentations if the misrepresenta-tions represent a substantial departure from the truth,may reasonably be expected to have a substantial impacton the election, and the other party had insufficient timeand/or knowledge to reply.Hollywood Ceramics Com-pany, Inc.,140 NLRB 221. In the instant case the Em-ployer's letters in issue were sent on July 19 and 28 andAugust 4, 1967. The election was held on August 24 andThe Petitioner states that the Employer in its July 28and August 8, 1967, letters (Appendixes 3 and 8) madepromises of benefits to the employees in the event Peti-tioner was rejected. The Petitioner contends the promisesare contained in the last paragraph of the July 28, 1967,letter (Appendix 3) which states that the Employer andthe employees have a bright future. Furthermore, Peti-tioner asserts that the penultimate sentence of the August18, 1967, letter (Appendix 8) implies that terms and con-ditions of employment would be better without the Peti-tioner.The Employer contends that the passages which thePetitioner objects to are well within the limitations of al-lowable campaign comment. The Employer asserts thatitmerely asked the employees to give the plant managera chance to prove that they did not need an outsider tospeak for them. However, no promise of benefit wasmade.It is interference with the free-choice of employees ina forthcoming representation election for an employer togrant or promise special benefits in the event that theunion is rejected.N.L.R.B. v. Exchange Parts Company,375 U.S. 405. However, vague suggestions by an em-ployer to its employees that they have a good futuretogether is not the type of promise contemplated as un-lawful.The Acting Regional Director is of the opinion that theletters do not support a finding that the Employer madeunlawful promises to the employees, contingent upon re-jection of the Petitioner, and thereby prevented themfrom making a free choice. Accordingly, he recommendsthat Objection 3 be overruled.In summary, the Acting Regional Director recom-mends that Objection 1, 2, 3, and 4 be overruled and thatan appropriate certification of results of election issue. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX IALLIED/EGRY BUSINESS SYSTEMS, INC.July 19,1967Dear Mr. DiceAs you probably know by now, the Lithographersand Photoengravers International Union has peti-tioned the National Labor Relations Board for anelectionatour Petersburg plant to determinewhether a majority of you want to be represented bythis Union. A hearing before an official from the Na-tional Labor Relations Board will be held on July 25to determine voter eligibility and a secret ballot elec-tion will later be conducted by the Federal Govern-ment. We welcome this election because we feel thatall of our employees should have the opportunity toexpress themselves in the democratic tradition of thesecret ballot.Iam writing to you because I feel very stronglyabout the extreme importance of this election to you,your family and our Company. Because many of youhaven't had experience with large InternationalUnions, I am most anxious to make sure that you areexposed toallaspects of Unionism before the elec-tion. Therefore, during the next few weeks, I - alongwith several others-will be discussing some of theissues in this election with you. For instance, I amsure you will be interested in a frank and honestdiscussion of the serious consequences of strikes,and particularly in the strike record of this Lithog-raphersUnion.Also, you might be interested inknowing about the restrictions on wages and workassignments a Union can impose onboththe em-ployee and the employer. And certainly you will bevery interested in the true cost of Unionism.Some of you may wonder about the Company's posi-tion in this Union election and you and your familieshave a right to know what it is. There's no sense inpullingany punches with you-your Companystands very strongly against bringing this Union intoour plant. We feel that it would be a great mistake atthis time, that it could not benefit you or the Com-pany and that it could quite possibly cause seriousproblems and harm to all of us. For this reason, weintend to use every proper and legal means toprevent the Union from coming in here. We ask youto listen to our side of the story and think hard aboutitbeforethe election and then decide if this Unionwill serve your best interests.I appreciate your taking the time to read this letterand urge you not to make any hasty decisions or tobe mislead. If you have any questions concerningany aspect of this situation please don't hesitate tospeak with Jim Emerson, the recently appointedManager of the Petersburg plant, or any of the super-visory group at the plant. Incidently, Jim is particu-larlywell qualified to discuss this Union situationbecause at one time in his long history in the Busi-ness Forms industry he was President of a UnionLocal. Like you, he and the other supervisors andtheir families have a direct interest in the outcome ofthis election and welcome the opportunity to discussitwith you. I give you my personal guarantee thatyour confidences will be kept, that your private con-versationswillnot be exposed, or in any wayrevealed, and most important, that your job will beprotected from any and all types of Union retaliation.The Union thrives on secrecy, and if you fail todiscuss the advantages and disadvantages withallinterested parties, including the Company, only theUnion will benefit-at your expense.Finally, in closing, there is one point I want to makevery clear. EVEN IF YOU HAVE ALREADYSIGNED A UNION CARD YOU CAN STILLVOTE AGAINST THE UNION IN THE ELEC-TION. Regardless of rumors you may hear or falseinformation you may receive, your vote will be secretand there is absolutely no obligation on you to votefor the Union even if you have signed a card, at-tended meetings or paid Union dues. You see, theGovernment recognizes that employees often signcards simply to get Union sympathizers and or-ganizers off their backs. The Government also recog-nizes that many employees sign cards thinking thatthey want a Union but that during the pre-electioncampaign period, which the Government oversees,when the employee hears both sides of the story hefrequently changes his mind. I urge you now and willcontinue to urge you to examine all of the facts in-volved here. I believe that when you have you willvote NO UNION.Sincerely yours,Glen W. Underwood,PresidentAPPENDIX 2LITHOGRAPHERS AND PHOTOENGRAVERSINTERNATIONAL UNIONJuly 26, 1967TO: Employees of Allied EgryPetersburg, W. VirginiaDearFriends:The hearing by the N.L.R.B. was held in the highschool at Petersburg, W. Va. on Tuesday July 25th,1967 and a consent election was worked out. Theelection will be held on August 24th, between 2:30P.M. and 3:30 P.M. and on August 25th, between6:30 A.M. and 7:30 A.M. to allow all shifts to vote.The Company has done everything to delay andconfuse the employees. They wanted to hold theelection on September 14th as they frankly admittedto give them time to make you change your mindsand vote no union.The Union in effort to get an early election and torelieve the tension on the employees agreed to allowfour office workers to vote. We think this is a mistake ALLIED/EGRY BUSINESS SYSTEMS INC.on the part of the Company. However when we win,we will represent these employees fairly and doeverything in our power to get them commensuratepay and working conditions.The Company will now send you a barrage of let-ters and hold meetings within the plant. These lettersand meetings will subject you to half truths and devi-ous twistings of the truth. The Company will likelyadmit to mistakes and ask for a second chance.As an example in a letter written to you by theCompany dated July 19th they say that Mr. Emersonwas a union president. A search of our files revealedno James Emerson.In fact at the N.L.R.B. hearing Mr. Slusher andthe Company's lawyer Mr. Shulman admitted thatMr. Emerson was a local president in some otherunion not the L.P.I.U. Upon direct question theycould not tell us what union.Let not your hearts or minds by swayed by peoplewhose interests are not truly in your interest.Sincerely,John M. GreerPresident,Local 13-LaLPIURaymond H. DunnInt'lRep. LPIUAPPENDIX 3ALLIED/EGRY BUSINESS SYSTEMS, INC.July 28, 1967Dear Mr. BergdollThe Union keeps accusing the Company of trying todelay the election. You are probably wondering whytheUnion seems to be in such a frantic rush. Theanswer is simple. Now that they have painted for youtheir picture of Union Utopia,they are afraid of yourhearing the Company's side of the story, and theycan't wait to get their hands in your pockets and yourpay checks.One thing they seemed to overlook intheir July 26th letter is that Mr. Dunn, the Union or-ganizer from Massachusetts, kept insisting at theConference before the NLRB that he didn't want theelection in September because he was going to be oc-cupied almost the entire month of September with aUnion convention in Los Angeles, California. I amsure he'd likeyour moneyto pad his expense accountwith when he goes.With reference to our clerical employees, one of thereasons that the Company insisted on meeting withthe NLRB, was to make sure that all of our em-ployees who contribute to our product in Petersburgbe allowed to vote in this election which we feel is sovery important to the future of all of us. We feel itwas unfair of the Union to demand that these em-ployees not be allowed to vote and that it demon-strates the unwillingness of this Union to giveeverybody a voice and to be fair and square witheveryone involved.519Now, lets get down to the real issues ... I havereceived reports about certain promises and as-surances made to you by the Lithographers Union'spaid professional organizers regarding changes inwages, fringe benefits and other working conditionsif the Union is voted into our Petersburg Plant. It isnot unusual for clever Union organizers to try to giveemployees the mistaken impression, during an or-ganizing campaign, that all they have to do is vote theUnion in and then, automatically, higher pay andbenefits of various kinds will be gained. This simplyis not the case and I hope you won't be taken in.If the Lithographers International Union were to winthe election, the Company would be required by lawto recognize the Union as the collective bargainingrepresentative of its Petersburg employees and tonegotiate in good faith with it. However, the law doesnot require the employer to concede to a Union'sproposals or requests, regardless of what its profes-sional organizers have promised. Furthermore, aftera Union is voted into a plant, the Company wouldhave the same right as the Union to make proposalsand to demand operational and economic changes,and both the Union and the Company have the ab-solute right to stand firm on their respective posi-tions.Now, the point I am making is that the Union canpromise you the "pot of gold at the end of the rain-bow", but it cannot guarantee you one single thing.Promises of paid professional Union organizers donot buy the groceries and clothing for your familiesor pay the loans on your homes. Only the wages youearn from AlliedlEgry do those things.And if thisLithographers International Union were to win theelection there would still be only one way that itcould try to force us to agree to any of its demandswe thought unreasonable, or which we otherwisecouldn't see our way clear to agree to- that wouldbe by pulling you out on strike.I can assure you thatAllied/Egry has no intention of yielding to any suchpressure as that-ever.The Company had an unfortunate experiencerecently with a strike resulting from unreasonableUnion demands in the plant which Allied/Egryoperated in New Rochelle, New York, where weregularly employed about 200 people. In mid-1962,there were contract negotiations with the Interna-tional Typographical Union. The Company offeredwhat it felt was a fair proposal and decided to standfirm.The Union persisted in its unreasonable de-mands which far exceeded what the Company couldafford, and to achieve its irresponsible goals, took theemployees out on strike. The Company refused tocompromise, and the strike continued for severalmonths until management finally concluded that theplant was not worth the aggravation and announcedthat it was terminating its New Rochelle operationsand redistributing the work among its several remain-ing plants located throughout the country. The relo-cation decision shocked the Union and many com-munity leaders, and an intensive effort was made topersuade management to reconsider. But the attemptwas futile, and in 1963, the plant was officially andcompletely closed. The Company broke no law inpulling out of New Rochelle, and yet the big militant 520DECISIONSOF NATIONAL LABOR RELATIONS BOARDInternational Union whose irresponsible leadershipwas the cause of the relocation could do nothing topreserve the employees' jobs or protect them fromthe hardships of unemployment.need the Lithographers Union or any outsider tospeak for you in Petersburg.Sincerely yours,Jim Emerson was an employee of the Company inNew Rochelle, incidentally, not long before thestrike, and although he was not around at the time ofthe strike he is very familiar with what happened.And the New Rochelle situation is just one exampleof unnecessary problems and suffering caused in-nocent people by irresponsible unionism and onereason I feel we would be better off without the intru-sionof these outside troublemakers at our Peters-burg plant.This InternationalLithographersUnion has analarming strike record, regardless of what their or-ganizersmay have toldyou. Since the formation ofthis new Union(which was created by a mergerinSeptember of 1964of the Amalgamated Lithog-raphers of America (ALA) and the InternationalPhotoengravers Union),strikes by the Lithographersand Photoengravers International Union at 58 dif-ferent plants have been reportedin the three sourcesthat I have had time to have checked (The WallStreet Journal, the State of New York CollectiveBargainingServiceandTheUnion'sownnewspaper).Most employees, incidentally, do not realize that anemployer has a perfect right to hirepermanentreplacements for employees who are on strike, andthe Supreme Court of the United States has ruledthat a striking employee who is permanently replacedduring a strikedoes nothave a right to return to hisjob after the strike is over. And the Supreme Courthas also ruled that an employer in a negotiating stale-matecan lock out its employees-just close itsdoors-toput pressure on the Union to accept itsterms.Also, you should know that in West Virginia an em-ployee on an economic strike is not eligible for unem-ployment compensation, which means that a strikingemployee has no income unless the Union decides togive somesort of strike benefit. And regardless ofwhat the professional Union organizers may havetold you, I can assureyou that Union strike benefits,if they come at all, are usually meager when com-pared to the employee's regular wages.Why gamble with your money and the security andfuture of yourself, your loved ones, and your Com-pany by bringing this new militant InternationalUnion into our plant and creating a situation thatcould lead to strikes and lockouts.Such a gambleseems a bad one to me at a time when you and ourPetersburg operation stand on the threshold of whatIconsider a very bright future with our most ex-perienced and able Plant Manager at the helm, andour long awaited plant expansion about to com-mence.Iurge you to give Jim Emerson and yourCompany a chance to prove to you that you do notG. W. UnderwoodPresidentAPPENDIX 4ALLIED/EGRY BUSINESS SYSTEMS, INC.August 4, 1967Dear Mr. BergdollOne of the things I think you should think about verycarefully before the election is the fact that if theUnion were to win the election you would bea meresateliteof a large Union local (according to itsnewspaper, the membership in Local 13-L is over600) in Washington, D.C. over 125 miles away. Thepaid professional Union organizers have told youthatyou would elect representatives to go toWashington and express your feelings in theWashington monthly meetings where important deci-sions aboutyourwelfare andyourmoney would bemade. Just how concerned would the Union bossesinWashington be about your problems and opinions,and just what control would you have over your owndestiny?Have you asked yourself this question-why is thisUnion after you? Why are these outsiders now so in-terested in you? Your common sense tells you theanswer. What the paid professional Union organizerswant first and foremost ismoney-your money!!InWashington, Local 13-L's dues and special assess-ments at this moment are as follows:For employees making $2.00 per hour ormore ... $6.00 per month ... per year per em-ployee ... $72.00.For every 25 cents per hour above $2.00.. .50 cents per month.Current special assesments ... $2.00 permonth ... per year per employee ... $48.00.Totalminimumdues and assessments ...$120.00.Multiply this by the number of employees who willbe working in our Petersburg plant as soon as our ex-pansion is completed and you can easily see whythese outsiders consider this a big financial plum topluck for the Union coffers.Do you really think that you would have gotten anymore since we started in Petersburg in wage in-creases, increased insurance benefits, paid holidays,vacations and other fringe benefits if you had beenrepresented by a Union? Look at what the em-ployees at the Loewengart Tannery (who are, in-cidentally, a satelite of a Pittsburgh local) have got-ten with a Union-9.1 cents per hour in wage in-creases and fringe benefits as a result of theirrecently negotiated contract-far below what yourCompany gave youvoluntarily, without the intrusionof a Union oranyoutsider.Your wages and benefitshave steadily improved at Petersburg because you ALLIED/EGRY BUSINESS SYSTEMS INC.have earned it, and you didn't have to pay dues, fees,fines or assessments to get it. Since our plant openedyou have had steady work and better wages andworking conditions than anyone in Petersburg. Onthe other hand, what would the story have been ifyou had been out on strike for several months duringthis time?Section 23 of Local 13-L's Washington area agree-ment which the Union passed out to you provides fora 35 hour work week. Did you ever stop to thinkwhat 5 less hours of wages per week-260 less hoursof wages per year-would mean to your family in-come. It is worth getting out your pencil and figuring.And, of course, there is no obligation on the em-ployers under the Local 13-L's agreement, or other-wise, to give overtime. But the Union isn't botheredby this-less hours worked by you simply means thatwe would need more employees, which means moreUnion members, and more indues, fees and assess-ments.And did you notice the Union Shop provision in theLocal 13-L's Washington area agreement, Section16,whereby the employer must require all em-ployees to become and remain members of the Unionand pay initiation fees and dues to them, or dischargethe employee after 10 days notice to the Companyfrom the Union. Then Section 100 provides for theDues check-off by which the Union takes a slice ofevery members pay check before he ever gets it oreven sees it. I can assure you that as far as Al-lied/Egry is concerned, we do not feel it is necessaryfor anybody to join a Union to work here, and havenever distinguished between our employees on thebasis of church, union or other affiliation. Youshould be considering whether you would like thesetype conditions imposed on us here. Don't be misledinto thinking that the Union wouldn't insist uponthese provisions with our plant expansion about tocommence and their interest in the additional dues,fees and assessments that this expansion representsto them.Add up the cost of unionism-then ask yourselfthese questions:Do the paid professional Union organizersreally have your best interests at heart and willbringing in this new outside Union be in yourbest interests?Would the Union benefit or harm you -be goodor bad for you?Is it really worth the cost?You see, regardless of what anyone may tell you, Iam urging you to vote NO UNION because I sin-cerely believe that bringing this Lithographers Unioninto your plant at this time, to represent you, wouldnot be inyourbest interest. I feel and my strong be-lief in your good sense leads me to conclude thatafter you have carefully weighed all of the issues, you521will agree with me and voteNO UNION.I ask youand urge you to do so!Sincerely yours,G. W. Underwood,PresidentAPPENDIX 5LITHOGRAPHERS AND PHOTOENGRAVERSINTERNATIONAL UNIONAugust It, 1967TO THE EMPLOYEES OF ALLIED EGRYDear Friends:The Company is desperate. It knows that the em-ployees who will vote in the election to be held by theNational Labor Relations Board will vote for theUnion. The Company, knowing this, feels it hasnothing to lose by making rash statements anddownright lies. In our opinion, the Company has andis engaging in unfair labor practices and in additionhas resorted to untrue libelous statements. In itsform letter dated July 28, 1967, the Company falselyseeks to picture the Union's interest as inspired onlyto get money for itself from you. The Companycharges that Ray Dunn would like to get "yourmoney" to pad his expense account. This is a libeland appropriate action will be taken against the Com-pany for making this reckless and untruthful accusa-tion.The Company then says that it will get down to thereal issues in the case but it does not. The entire in-tent of the letter is to convince you that the Unioncannot obtain any benefits through a decent contractunless it resorts to a strike. This is entirely false. TheCompany tells you of 58 strikes in three years. Ithides the fact that the Union has successfullynegotiated collective bargaining agreements coveringhundreds of companies in those three years withoutany strike. And, please note this, one of those con-tracts, negotiated without a strike, is with AlliedEgry at its Dayton, Ohio plant.Attached to this letter you will find a copy of thecurrentcollectivebargaining contract in forcebetween Allied-Egry and a Local of the Lithog-raphers& Photoengravers InternationalUnioncovering the employees of the Dayton plant of theCompany. This is absolute proof that not only a firmrelationship can be established with your Companybut that the Union not only promises but delivers.The Company recognizes the fact that the law willrequire that it bargain in good faith. Good faithmeans that it cannot take an unreasonable positionwith respect to proposals and counter proposals andstand firm. Good faith means that the Company can-not be adamant or arbitrary and cannot simply say"no". The Company by implication seeks to createthe impression that a strike is inevitable when theUnion becomes the collective bargaining agent, andthen draws a distorted picture of the consequencesof strike action. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDA strike is not inevitable and if the Company actsin accordance with the law and bargains in goodfaith, a fair and equitable contract can be quicklyconcluded.The LPIU has been the representative of Allied-Egry in Dayton, Ohio for many years and has a longhistory of a peaceful relationship. There is no reasonto believe that the Union will have to strike at thisplant if the Company complies with it obligation tobargain in good faith.In the July 28, 1967 letter the Company says thatpromises of paid professional, Union organizers donot buy the groceries and clothing for your familiesor pay the loans on your homes. Ask yourselfwhether the wages you now receive adequately buythe groceries and clothing for your families or pay theloan on your homes. Do you have enough money toprovide your family with a decent standard of living?Is there enough money in your pay envelop to meetthe ever increasing costs of living and the new taxeswhich appear to be inevitable? Are you workingregular shifts or are you working under a "Chineseworkweek" arrangement? Do you have the securitythat Union pension funds and other benefits bring?The Lithographers & Photoengravers Union andthe two Unions in the graphic arts industry whichmerged to form it have a history of almost one hun-dred years. The Union is growing. It is no Johnny-come-lately and has grown steadily because moreand more employees recognize that they can onlyachievedecentwages and working conditionsthrough representation by the LPIU.You have nothing to fear but fear itself. Do not fallfor the "line" of threats and misstatements handedyou by the Company. Vote Union and be master ofyour own future.Fraternally,John M. GreerPresident, Local 13-LRaymond H. DunnInternationalRepresentativeAPPENDIX 6ALLIED/EGRY BUSINESS SYSTEMS, INC.August 11, 1967Dear Mr. DiceI understand that at a recent meeting the Union dis-tributed some of the letters I wrote to our Leipsicemployees last year when this same LithographersInternational Union was attempting to organize ourLeipsic plant. Make certain they show youallthe let-ters sent to the Leipsic employees during that elec-tion campaign. I don't claim to be much of a writerand if they want to criticize or ridicule my style,that's alright with me-however, I hope they don'tobscure or withhold the facts that were presented inthose letters because they contained a large amountof information about this Union and unionism ingeneral. Those letters were written for the purposeof providing our people in Leipsic with facts so thatthey would have as much information as possible be-foremaking their own decision as to whether thisUnion was in their best interests. The really signifi-cant thing is thatwhen they had the facts and madetheir decision,the people in Leipsic voted againstthisUnion by the overwhelming margin of 112 to43 - and with good reason!I hope the Union lets you see my letters pertaining totheir illegal strike at the A. L. Garber Company inAshland, Ohio. This Company had about 400 em-ployees, 96 of whom were members of Local 55L ofthe LPIU. There were three other unions at theplant-the Bookbinders, the Teamsters and thePrintingPressmen.The Bookbinders struck theCompany and put up a picket line because they wereunable to reach an agreement while negotiating a newcontract.The other three Unions, including theLithographers, refused to work in sympathy with theBookbinders, although each had a contract in forcewith the Company specifically prohibiting this. Whenthe Company ordered them back, two of the Unionscomplied with their contracts and returned to work,but the Lithographers, under the leadership of theirInternational representative, refused. All 96 mem-bers of Local 55L were discharged for violating theircontract and the N.L.R.B. ruled the dischargescompletely lawful. I consider this to be irresponsibleUnion leadership at its worst because of the tragicconsequences to the 96 workers and their families.And this is the same Union that is seeking your vote.I also think you are entitled to know about the treat-ment given an employee of the Akron EngravingCompany recently by this same LithographersUnion. I am enclosing a copy of the official reporteddecision of the N.L.R.B. which explains much betterthan I can the type of tactics used by Union officersduringa Lithographers Union strike, which began onNovember 11, 1965, and is still going on this verymoment.The Company has advised me that it haspermanently replacedmost of the striking em-ployees. I hope you will take the time to read thisN.L.R.B. decision and then ask yourself if this is thetype of Union you would want to be associated with.Yes, we know this Lithographers Union-we knowa lot of facts about their history and their methods ofoperation-facts which we intend to lay before youso that you too, like the people in our Leipsic plant,can make up your mind based on all the informationit is possible for you to have in your possession.There are some other facts I would like you to con-sider-the evidence of the bright future of our Peters-burg plant. Surely there can be no doubt that we aremaking a real and sincere effort to build a plant inPetersburg that will provide steady employment withan opportunity to build for the future. I know wehave had problems and still have problems-we arenot perfect but by the same token I don't believe aUnion, especially this Lithographers Union, has anymagic formula for solving our problems or yours. InJim Emerson you have a sincere and well qualifiedplant manager who cares very much, about you andour common objectives and who has been given the ALLIED/EGRY BUSINESS SYSTEMS INC.freedom and authority to build Petersburg intosomething we can all be proud of. To introduce thisUnion can only make Jim's and all of our jobs moredifficult. I ask you to give Jim, yourself and all of usa chance to build together, without dubious outsideinterference, by voting NO UNION.Sincerely yours,G. W. Underwood,PresidentCLEVELAND LOCAL NO. 24-P. LITHOGRAPHERS [AKRONENGRAVING CO.]DECISION OF NLRBCLEVELAND LOCAL NO. 24-P, LITHOG-RAPHERS AND PHOTOENGRAVERS IN-TERNATIONAL UNION, AFL-CIO, Akron,Ohio and AKRON ENGRAVING COMPANY,INC., Case No: 8-CB-1000, September 7, 1966,160 NLRB No. 77Richard A. DuRose, Cleveland, Ohio, for GeneralCounsel; Ernest C. T. Santora and John E. Purdy,Jr.,Cleveland, Ohio, for union; Eugene S. Rohrichfor company; Trial Examiner Melvin Pollack.BeforeMcCulloch,Chairman; Jenkins andZagoria, Members.RESTRAINT OR COERCION SEC. 8(B)(I)(A)Union violated LMRA by its agents' following andthreatening employee with physical harm if hecrossed union's picket lines.The Union called a strike against the employer onNovember 11, 1965. The companyshares a buildingwith two other firms, both of which have the samecorporate officers as the employer. On December 4,1965, an employee was hired to begin work at one ofthe nonstruck firms.After his hiring, he was approached by union of-ficers who told him that he would have to "face theconsequences" and "could get hurt" if he went towork across the picket line. Two days after hestarted to work, the employee was followed afterwork by two or threeunion men.They approachedhim after he had walked for a few blocks and engagedhim in conversation. They repeated that he "couldget hurt" if hecontinuedto cross the picket line.The employee received his first paycheck onDecember 20. When he left the plant at noon, aunionpicket followed him to the bank and to therestaurant.A week or so later, he was approached by unionofficials as he left the plant and was told, "What areyou looking for, trouble? You keep oninsisting ongetting your back broken." One of the men took asnapshot of the employee as they waited for a trafficlight.When the employee indicated no fear ofrenewed threatsof gettinghis back broken,the unionofficial said that "If you can't heed a warning, whatabout your wife and family ... you know, you got tothink about them too."On December 20, the employee's wife and motherpicked him up at work. As they drove away, the em-523ployee noticed that two union officers were drivingbehind him. He made several turns and shifted lanes,but the union officer's car continued to follow him.He finally returned to the plant, and, with the aid ofcompany official, managed to block in the union of-ficer's car so that they couldn't follow him.Later, one of the union officers followed the em-ployee home and parked his car across the streetfrom the employee's house. When the employeewent out to write down the license number of the car,the union officer said, "You better get that numberright.That will be one of the last numbers you willget.You are not going to be around that muchlonger."Order:Cease and desist from restraint and coer-cion found: in any like or related manner, coercingemployees in the exercise of their LMRA rights.Post notice.APPENDIX 7ALLIED/EGRY BUSINESS SYSTEMS, INC.August 17, 1967Dear Mr. DiceI told you earlier that we know the LPIU and someof their problems. I could write long letters on thissubject, but I think the attached letter of James H.O'Neill says more than I could in many letters. Mr.O'Neill is a man who has devoted almost his entireadult life to serving workers in the unionization of thelithographic field-as a fellow worker, and organizerand the VicePresidentof the old A.L.A. Because ofhis disillusionment with the leadership of the newLPIU, he resigned and now serves as an Interna-tionalRespresentative of the International Typo-graphical Union (ITU).In describing his reasons for breaking all ties with thenew LPIU, Mr. O'Neill refers to "the destructive ac-tions of Kenneth Brown" (who is still the LPIU In-ternational President) and his lack of leadershipwhich was responsible for the division in the Unionand the loss of its oldest and strongest local. He talksabout the A. L. Garber lockout, where the Companystill refuses to talk with the LPIU, as evidence ofLPIU weakness. Mr. O'Neillsums up his positionvery well in the following sentence:"It was not easy for me to resign office and goback to the bench, but I could not in good con-science remain an officer of the Union once Iwas convinced that International leadership wasmore interested in protecting their positions bygetting rid of opposition (such as Swayduck andLocal1) than in serving the membership."Incidentally, the Ed Swayduck O'Neill refers to isone of the most highly respected Union leaders in theUnited States who also refused to accept the kind ofleadership that today directs the LPIU.Mr. O'Neill's letter points out what I have been try-ing to explain to you throughout this campaign -thatthis new LPIU is very unstable, with many internalproblems-problems which might one day explodeand hurt everyone who is connected with it. If Jim 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmerson or I had written the O'Neill letter it couldeasily be called "company propaganda." Here, youhave it from a dedicated Union man, who has livedwith this situation, who is not involved in this elec-tion and who knows what he is talking about. I urgeyou to read his letter before the election. Pleasestudy the facts and thinkmorethan twice before vot-ing. If you will, I am confident you will vote NOUNION.Sincerely yours,G. W. Underwood,PresidentJanuary 21, 1966To the Members of LPIU:Iwant to express my thanks to all of you whovoted forme inthe recent LPIU election in which Iwas a candidate for President. The confidence youexpressedinme is mostgratifying.However, thetotal vote for me included many which were cast bymembers who were not voting on personality, butagainst the destructive actions of Kenneth Brown, asa protest against his lack of leadership which wasresponsible for the division in the Union and the lossof its oldest and strongest Local.It has been necessary for me to meet extremelydifficult personal problems. For almost my entireadult life I have devoted myself to working to builda Union of lithographers, as a worker, an organizerand vice-president of the old ALA.The fact that I opposed the wrecking of the ALAwon for me the wrath of the present LPIU leader-ship. This led to a blacklisting of me, so I found it dif-ficult to obtain employment in litho shops under in-fluence of the LPIU.These circumstances caused me to search out thebest course to follow with the view of service to therank-and-file workers in the lithographic field.The only conclusion that can be reached is that theold ALA has been destroyed and the new LPIU setup as a poor substitute. It is obvious the Interna-tional leadership of LPIU has forfeited its right toclaim representation of working lithographers. Inplain language, the LPIU has deserted the member-ship of the old ALA. The LPIU has deserted theprinciples for which I fought all my life.I shall never forget the wonderful years I spent asan International Representative and ALA Vice-Pres-ident, and the feeling of reward I had that I wasdoing a job important and basic for the protection ofthe standards of living of my brother lithographersand their families. It was not easy for me to resign of-fice and go back to the bench, but I could not in goodconscience remain an officer of the Union once I wasconvinced that the International leadership was moreinterested in protecting their positions by getting ridof opposition (such as Swayduck and Local 1) thanin serving the membership.Rushing forward with the merger with eagernessat the expense of, and loss of, Local1wasill con-ceived.Nor does it make anysensenow to talkmerger with the Printing Pressmen's Union whichhas always been an outspoken enemy of the Lithog-raphers Union and whichnot long agoboasted thatit broke the ALA city-wide strikein Miamiby bring-ing instrikebreakers from all over the country, andwhich at this very time is scabbingagainst our mem-bers locked out by the A. L. Garber Company inAshland, Ohio, where the ALA was the bargainingrepresentative for many years.Incidentally, why is it that theUnionisthas notshown a single picture of our pickets, nor made anymentionof the lock-out since it occurred in October?Perhaps Kenneth Brown and his associates are em-barrassed thatso soonafter IPP&AU President De-Andrade's appearance at the Convention,his unionratted on us. Or maybe thereis noroom left afterspace is allotted for pictures of Kenneth Brown.And another thing. Themerger wassupposed togive us added strength. Where is it? Garber not onlylocked us out, they won't even speak to us. Here iswhat the president of the Ashland local says: "Thecompany has refusedand continuesto refuse to meetwith the representatives of the LPIU. Many, manyattempts have been made by local officers, Interna-tional officers, the Federal Mediation and Concilia-tion Service, public officials, otherunions and legalrepresentatives of theunion, to secure a meeting withthe company to effect a return to work with the rightsof the lithographers restored. Approaches have beenmade to the companymanagement,ownership, mem-bers of the board of directors, and legal representa-tives, all to no avail."Instead of strength the LPIUis showing moreweakness and management is becoming aware of it.Isn't it something new to be kicked around like that?But should it be surprising? How else can we in-terpret the agreement recently made by the LPIUand management,' the so-called Declaration of Inter-Dependence. I was at the meeting where LPIU In-ternational leaders socialized with management forthe best part of a week and came up with a so-calledDeclaration of Inter-Dependence. This is the path tocompany unionism which, given time, will sap thevitality of local negotiations and end as always: withcompany unionism, and the lowering of wages andworking conditions. Ken Brown's ill advised mergerprograms and subservient approach to managementismore than I could take and more than Local 1 waswilling to take, which is one reason why it affiliatedwith the ITU.I believe that the International leadership of theLPIU has not the least desire or interest to do thevigorous all-out organizing of unorganized lithog-raphers necessary to protect the standards of work-ing lithographers everywhere. Fortunately, there isthe ITU, which is vitally interested in doing that job,and I believe that if the standards of working lithog-raphers are going to be protected it will be onlybecause the International Typographical Union un-derstands the importance of organizing the unor-ganized lithographers and has seriously turned atten-tion to that task.The ITU wasted no time in recognizing KennethBrown's blunder in regard to Local 1 and promptlymodified its by-lawsso asto enable Local 1 tobecome an ITU affiliate while retaining its full au-tonomy. At the last ITU Convention Ed Swayduckwas one of the keynote speakers. His call for the or- ALLIED/EGRY BUSINESS SYSTEMS INC.ganizing of unorganized lithographers received astanding ovation from the delegates of the ITU. In-cidentally, it must be obvious to all that Local 1 hasreally been prospering with its affiliation with theITU, contrary to the phony propaganda handed outat the last LPIU convention and meted out regularlyin LPIU bulletins and in theUnionist.Now, I am proud to say, the ITU has made itpossible for me to become one of its field representa-tives in the organizing Mhographers. Brothers, Iknow of no better way in which I can help preservethe standards of living you have achieved, and nobetter way in which I can continue to help raise thosestandards than by accepting this opportunity to or-ganize the unorganized lithographers with the mili-tant support of the powerful ITU. I have given thisvery serious thought and I am convinced this is asound and constructive step, both for you and me.The more lithographers are organized, the better offwe all are. I do not intend to lose my contact with theLPIU; indeed, you can expect me to commentperiodically on the activities of the LPIU's so-calledleadership.This letter is not a goodby but a reaffirming of realunionism for lithographers. Under proper auspicessuch as the ITU ultimately there will be a comingtogether of all the craftsmen in the graphic arts. I be-lieve vigorous organizing of the unorganized willhasten that day. I am anxious to make my contribu-tion toward it.Those of you who would like to keep in touch withme may do so with the knowledge that I shall alwaysbe glad to hear from you. I am appending my mailingaddress for that reason.My very best wishes and fraternal greetings to youall.Sincerely and fraternally,James H. O'NeillAPPENDIX 8ALLIED/EGRY BUSINESS SYSTEMS, INC.August 18,1967Dear Mr. Dice,I previously wrote to you about the dues and currentspecial assessments of Washington Local 13L. Local13L is affiliated with and under its International,which has its main offices in New York. So that youare fully aware of all the possible costs of unionism,I am enclosing the following taken from the officialConstitution and Laws of the Lithographers andPhotoengravers International Union:1.Chapter X, Sections 1-3 dealing with Localfees, dues, assessments and fines.2.Chapter XIX, Sections 1-7 dealing with In-ternational fees, dues, taxes and assessments.You will notice that the Local must collectat leastenough money from each member to cover the percapita and special benefit taxes due the Interna-tional-butthe amount charged above the Interna-tionals' requirement is completely up to the whim ofthe Local.Also, Section 3 of Article X provides that525"each Local may provide for such assessments andfines as shall be deemed by it to be necessary."Andnotice particularly in Section 6 of Article XIX, theEmergency Fund and Lithographers Mortuary Fundassessmentsand"such other assessments as mayfrom time to time be approved by referendum vote."In addition, Article XX, Section 2 of the Union Con-stitution,which is mentioned in Article XIX, statesthat whenever the balance in the Emergency Fundfalls below $2,000,000 there will be an automatic as-sessment in what ever amount the InternationalCouncil fixes. Thisautomatic assessmentwill con-tinue until the treasurer certifies that the Fund has at-tained a balance of $3,000,000. Section 5 of ArticleXX, which is also mentioned in Article XIX, pro-vides for anotherautomatic assessmentwhen theMortuary Fund balance falls below $1,000,000. Thisautomatic assessmentwill continue until thFund hasreached a balance of $1,000,000 and appears enabledto pay future claims without reduction of the Fundbelow $1,000,000.In other words,the sky is the limit.For the yearended May 31, 1966 alone the Lithographers Inter-nationalUnion reported receipts of $851,526 fromassessments -and this doesn't include Local assess-ments under Chapter X. It is up to you to decidewhether this Union is really worth it -it won't costyou a penny to stick with Jim Emerson and the Com-pany by voting NO UNION. I urge you to do so.Sincerely yours,G. W. Underwood,PresidentCHAPTER XREVENUES AND ASSETSCh. 10.1 Local Initiation Fees. Each Local shallestablish an initiation fee which shall not be less thanTen Dollars ($10.00) but such fee may be waived bythe Local in special circumstances in respect to per-sons in newly organized establishments.Ch. 10.2 Dues. Each Local shall fix the dues of itsmembers which shall not be less than the sum neces-sary to cover the per capita taxes due to the Interna-tional in respect to all members and the specialbenefit per capita taxes due to the International inrespect to all or separate divisions of the membershipfor the payment of special benefits covering themunder various Funds established by the Interna-tional.Local dues may be of more than one classwhen required in respect to separate divisions of themembership for the payment of special benefits orfor other reasons.Ch. 10.3 Local Assessments- and Fines. EachLocal may provide for such assessments and fines asshall be deemed by it to be necessary and ap-propriate.Ch. 10.4 Local Liability. Each Local shall be liableto the International for and shall collect and remiteach month to the Recording and Financial Secre-tary of the International all sums established by the 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational as its dues including initiation fees,per capita taxes, special benefit.ARTICLE XIXREVENUES19.1 Sources. The revenues of the International,in addition to revenues from investments and otherincome, shall be derived from charter fees and frommembershp dues which shall consist of initiationfees, per capita taxes, special benefit per capitataxes, assessments, and other charges establishedunder this Constitution.10.2 Charter Fees. There shall be a charter fee forthe issuance of a charter to a Local upon its organiza-tion in the amount of Twenty-Five Dollars ($25.00)which shall be deposited in the General Fund. Thisfee shall not apply to existing Locals of either of themerging Internationals or to Locals established asthe result of the merger of such existing Locals.19.3 Initiation and Inaugural Fees. There shall bean International initiation fee when a person is ad-mitted to membership through a Local in the amountof Ten Dollars ($10.00) applicable to journeymenand apprentices and Five Dollars ($5.00) applicabletomembers in general production occupations,which shall be deposited in the General Fund. At therequest of the Local, the International President mayin special circumstances waive the initiation fee, inwhole or in part, for members in newly organizedestablishments. The initiation fee for admission toInternational membership fixed by the InternationalCouncil, shall be deposited in the General Fund. ThePresident may, in special circumstances, waive suchinitiation fee in whole or in part. There shall be an in-augural fee of Eight Dollars ($8.00) in respect tosuch members as are covered by the LithographersMortuary Fund.19.4 Per Capita Taxes. There shall be a per capitatax in respect to each member who is a journeymanor apprentice in the monthly amount of three dollarsand twenty-five cents ($3.25), and in respect to mem-bers in general production occupations in themonthly amount of two dollars and seventy-fivecents ($2.75),which shall be deposited in theGeneral Fund.19.5 Special Benefit Per Capita Taxes. There shallbe special benefit per capita taxes, as follows:A. PHOTOENGRAVERSDEATHBENEFIT FUND. In respect to all memberscovered by the Plan of the PhotoengraversDeath Benefit Fund, the sum of Two Dollarsand Fifty Cents ($2.50) per monthfor so long asrequired under such Plan, which shall bedeposited in the Photoengravers Death BenefitFund.B. PHOTOENGRAVERSPENSIONWELFARE FUND. In respect to all memberscovered by the Plan of the Photoengravers Pen-sionWelfare Fund, such monthly sums as arenow required under the Plan or which, subjectto approval by referedum vote, may hereafter berequired to finance the Plan.C.LITHOGRAPHERSMORTUARYFUND. In respect to all members covered bythe Mortuary Plan of the Lithographers Mortua-ry Fund, the sum of One Dollar ($1.00) permonth for so long as required under such Planwhich shall be deposited in the LithographersMortuary Fund.19.6Assessments. There shall be suchassess-ments as are required in respect to the maintenanceof the minimum balances established for the Emer-gency Defense Fund (Article 20.2) and the Lithog-raphers Mortuary Fund (Article 20.5), which shall bedeposited in the separate funds for which they arelevied. There shall be such otherassessments as mayfrom time to time be approved by referendum votewhich shall be deposited in such Funds for whichthey are levied.19.7 International Membership Dues. The dues ofInternational members shall be fixed by the Interna-tional Council and shall be deposited in the GeneralFund.APPENDIX 9LITHOGRAPHERS AND PHOTOENGRAVERSINTERNATIONAL UNIONAugust 18, 1967TO: ALL EMPLOYEES OF ALLIED EGRYDear Friends:The next fewdays are goingto be very rough. Thecompany will likely hold round the clock meetings inthe shop and follow up with another letter in whichthey admit mistakes of the past and plead for asecond chance.This will be our last letter. An overwhelmingmajority of you supported us when we petitioned theNational Labor Board to holdan election.To thisdate not one of you who signed cards have asked fortheir card to be returned or revoked.We believe the signers understood what theysigned and that it was something that they didn't dolightly.You have all received a copy of a contract in forcein another plant of this same company and can seewhat union representation means. Even so, we haveinvestigated several other plants of this companywhich have no union contract and find that rates paidthere are substanticly higher than yours to as muchas $1.00 per hour.As proof all you have to do is read the company'sletter to the employee's of their Leipsic, Ohio plantdated March 2nd 1966 (there are four copies of theseletters circulating in Petersburg).In this letter the company talks about the com-pany's pension plan of $4.00 per week completelypaid by the company. Yet the company on many oc-casions has told you that there isno company pen-sionplan anywhere. ALLIED/EGRY BUSINESS SYSTEMS INC.527Naturally we were not surprised to learn that yourconditions were less than those which union peoplereceive, but we were shocked to learn that theytreated you worse than other company plants whichhaveno unioncontracts.All the smiles; glad handing and vague promisescan never wipe out this insult to your intelligence andpride.Voteunion and holdyourhead up as a believer inhuman rights and pride.Fraternally,John M. GreerPresident,Local 13-L, LPIURaymond H. DunnIntl.Repr. LPIU